09-5076-ag
         Camara v. Holder
                                                                                           BIA
                                                                               A077 901 839/840
                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 31st day of January, two thousand fourteen.
 5
 6       PRESENT:
 7                JON O. NEWMAN,
 8                ROSEMARY S. POOLER,
 9                DEBRA ANN LIVINGSTON,
10                    Circuit Judges.
11       _________________________________________
12
13       DJENABA CAMARA, MAMADOU ALOU KANTE,
14                Petitioners,
15
16                          v.                                    09-5076-ag
17                                                                NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _________________________________________
22
23       FOR PETITIONERS:                Andrew P. Johnson, New York, NY.
24
25       FOR RESPONDENT:                 Tony West, Assistant Attorney General;
26                                       Daniel E. Goldman, Senior Litigation
27                                       Counsel; Brianne Whelan Cohen, Trial
28                                       Attorney, Office of Immigration
29                                       Litigation, United States Department of
30                                       Justice, Washington, D.C.
 1        UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED, that the petition for review

 4   is DENIED.

 5        Petitioners Djenaba Camara and Mamadou Alou Kante,

 6   natives and citizens of Guinea, seek review of a November 13,

 7   2009, decision of the BIA denying their untimely motion to

 8   reopen based on changed country conditions.     See 8 U.S.C. §

 9   1229a(c)(7)(C)(ii); In re Djenaba Camara, Mamadou Alou Kante,

10   Nos. A077 901 839/840 (B.I.A. Nov. 13, 2009).        We assume the

11   parties’ familiarity with the underlying facts and procedural

12   history of this case.

13        On petitions for review of denied statutory motions to

14   reopen, we review the BIA’s conclusions of law de novo.        Luna

15   v. Holder, 637 F.3d 85, 102 (2d Cir. 2011).     When the BIA has

16   applied the correct law, we review its decision for abuse of

17   discretion.   Id.; Iavorski v. U.S. INS, 232 F.3d 124, 128 (2d

18   Cir. 2000).   To reopen removal proceedings to apply or reapply

19   for asylum after the time for filing a motion to reopen has

20   passed, the motion must establish both changed country

21   conditions and prima facie eligibility for relief.       Jian Hui

22   Shao v. Mukasey, 546 F.3d 138, 168 (2d Cir. 2008).



                                      2
 1       The BIA did not err in concluding that petitioners failed

 2   to demonstrate their prima facie eligibility for relief based

 3   on their opposition to female genital mutilation (“FGM”)

 4   because they did not submit evidence of their active or public

 5   opposition to FGM, see Hongsheng Leng v. Mukasey, 528 F.3d
6   135, 143 (2d Cir. 2008) (providing that “an alien must make

 7   some showing that authorities in his country of nationality

 8   are either aware of his activities or likely to become aware

 9   of his activities” in order to establish a well-founded fear

10   of persecution), and because the country conditions evidence

11   did not indicate that such individuals are persecuted.

12       Petitioners argue that the BIA overlooked material

13   evidence in concluding that petitioners could not establish

14   eligibility for relief based solely on their daughters’ likely

15   subjection to FGM.   Petitioners’ argument is unavailing

16   because the BIA concluded, as a matter of law, that a parent

17   may not obtain relief based solely on his or her daughter’s

18   risk of FGM.   As petitioners have not challenged the BIA’s

19   legal conclusion and interpretation of In re A-K-, 24 I. & N.

20   Dec. 275 (BIA 2007), we consider that issue abandoned on

21   appeal.   See State Street Bank & Trust Co. v. Inversiones

22   Errazuriz Limitada, 374 F.3d 158, 172 (2d Cir. 2004).


                                    3
1       For the foregoing reasons, the petition for review is

2   DENIED.   As we have completed our review, the pending motion

3   for a stay of removal in this petition is DISMISSED as moot.

4

5

6                               FOR THE COURT:
7                               Catherine O’Hagan Wolfe, Clerk
8
9




                                   4